Order entered January 31, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01355-CV

   MORRISON FAMILY TRUST, KEN MORRISON, TRUSTEE, INDIVIDUALLY,
   STONECOAT OF TEXAS, LLC, STONECOAT, LP AND STONECOAT GP, LLC,
                              Appellants

                                               V.

                                 PHILIPPE MERGAUX, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00790

                                           ORDER
       We REINSTATE the appeal.

       After this appeal was submitted, appellee filed a voluntary petition under chapter 7 of the

United States Bankruptcy Code. We abated the appeal on February 22, 2018 pending further

notification from the parties.

       On January 21, 2020, the Court received appellants’ and the chapter 7 Trustee for

appellee’s agreed motion to set aside, remand, and instruct the district court to enter an agreed

amended final judgment. Attached to the motion is the agreed order lifting the automatic stay

from the bankruptcy court signed November 5, 2019.

       An opinion will issue in due course.
/s/   DAVID L. BRIDGES
      PRESIDING JUSTICE